410 Pa. 187 (1963)
Mussoline, Appellant,
v.
Tax Claim Bureau.
Supreme Court of Pennsylvania.
Argued January 18, 1963.
March 19, 1963.
Before BELL, C.J., MUSMANNO, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Conrad A. Falvello, with him John H. Thomas, for appellant.
Isadore E. Krasno, with him Ralph M. Bashore, for appellees.
OPINION BY MR. CHIEF JUSTICE BELL, March 19, 1963:
Appellant entered into a mining lease with appellee for the period of one year commencing October 11, 1960. The lease contained a provision (a) giving appellant an option for renewal, and (b) giving appellee an option for termination of the lease at the end of *188 the year. Appellant was evicted before the expiration of the year for reasons which on this record appear insufficient. Appellant filed a complaint in equity (1) for the specific performance of the lease for the year in question, and (2) for damages. That year has long since passed, and consequently specific performance could not now be granted. The Court below correctly sustained preliminary objections on the ground that appellant had an adequate remedy at law.
The appeal is dismissed, without prejudice to plaintiff's right to bring an appropriate action at law against the defendants. Each party to pay own costs.